Citation Nr: 0411002	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty during World War II, 
specifically, from January 1942 to December 1945.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran along with his wife and daughter testified at a 
personal hearing held on September 18, 2003 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently manifested 
by level XI hearing impairment in the right ear and no more than 
level II hearing impairment in the left ear under the schedular 
criteria.

2.  The bilateral hearing loss does not present such an 
exceptional or unusual disability picture to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 (2003).

2.  Application of the extraschedular provisions for the bilateral 
hearing loss disability is not warranted.  38 C.F.R. § 3.321(b) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss, currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (the VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  In this case, the veteran's 
appeal remains pending before the Board and therefore, is not 
final.  38 U.S.C.A. § 7104(a) (West 2002).  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will now 
address these concepts within the context of the circumstances 
presented in this case.

Standard of review

The current standard of review is as follows.  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  See 38 U.S.C.A. 
§ 7104.  When there is an approximate balance of the evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue shall 
be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The Board will apply the current standard in adjudicating the 
veteran's claim for an increased rating for bilateral hearing 
loss.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[letter from VA to claimant describing evidence potentially 
helpful to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by the 
VCAA].

The Board observes that over the course of this appeal, the 
veteran was notified by May 2002 rating decision and the September 
2002 statement of the case of the pertinent law and regulations 
governing his claim seeking an increased rating for bilateral 
hearing loss.
Significantly, the record shows that the RO furnished the veteran 
a letter in March 2002 advising him of the provisions relating to 
the VCAA, to include advising him that he could provide the names, 
addresses, and approximate dates of treatment for all VA and non-
VA health care providers.  He was informed as well that he could 
provide VA authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The Board notes that even 
though the letter requested a response within the next 60 days, he 
also was expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one-year period has since expired.  The 
veteran has not filed any statement or provided further 
information regarding the need to obtain any additional relevant 
evidence pertinent to his claim.  The Board is therefore satisfied 
that he was notified properly of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).

Moreover, the factual scenario in the PVA case is inapplicable to 
the specific circumstances of this case.  In PVA, the U. S. Court 
of Appeals for the Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period for 
submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  Here, the 
veteran has had in excess of a year to submit evidence in support 
of his claim.  It does not appear that he has any additional 
evidence or information to submit.

Also, the Federal Circuit's concern in PVA that a claimant would 
be unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  As 
alluded to above, the veteran in this case has been made aware on 
several occasions, e.g., in response to the rating decision, 
statement of the case and the 90-day notice of transfer of the 
claims file to the Board, that he had more time to submit 
evidence, and no additional evidence appears to be forthcoming.  
Since this claimant has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA notification 
letter of March 2002, and it is clear that he has nothing further 
to submit, the adjudication of his claim by the Board at this time 
will proceed.
In view of the foregoing, it appears that VA has all the 
information needed to decide the case, and therefore, it would be 
pointless to wait still longer to adjudicate this appeal when it 
is clear that no additional evidence is forthcoming.  See e.g. 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not apply 
where there is extensive factual development in case which 
indicates no reasonable possibility that any further assistance 
would aid the claimant in substantiating his claim].

One further point is in order regarding the VCAA notice sent in 
this case.  In a recent decision, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this case, 
however, the VCAA notice letter was sent prior to the first AOJ 
adjudication of the claim, and the record clearly shows that the 
veteran was provided every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA notice.  
Therefore, the Board concludes that to decide the appeal now would 
not be prejudicial to the veteran.  See 38 C.F.R. § 20.1102 
(2003).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate the 
claim which is the subject of this decision, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.

In particular, the veteran was afforded a VA audiological 
examination in April 2002 in connection with this claim, filed in 
September 2001.  The RO also received from the veteran the report 
of a private audiological exam conducted in September 2001.  There 
is no indication that there exists any additional evidence that 
has a bearing on this case that has not been obtained.  
Furthermore, the Board finds no need to order another VA 
examination at this point; at his hearing in September 2003, the 
veteran indicated that he had had no recent treatment specifically 
for his bilateral hearing loss disability since the April 2002 VA 
examination.  Moreover, he described no substantive changes in the 
nature of his hearing loss since that exam.  Cf. Allday v. Brown, 
7 Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment of the 
disability since the previous examination].

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of this 
appeal.  The veteran was informed of his right to a hearing and 
was presented several options for presenting personal testimony; 
and as noted above in the Introduction, the veteran appeared 
before the undersigned at a personal hearing in September 2003, 
the transcript of which is of record.

In short, the Board has carefully considered the provisions of the 
VCAA, and for the reasons expressed above finds that the 
development of this increased rating claim for bilateral hearing 
loss has been consistent with the provisions of the new law.  
Quartuccio, supra.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the merits.


Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. § 
4.85 (2003).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The section of the Rating Schedule pertaining to the evaluation of 
hearing loss was revised effective June 10, 1999, several years 
prior to the veteran's claim filed in September 2001.  See 64 Fed. 
Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-4.87).  
Consequently, only the revised version of the schedule is for 
application in this case.  Cf. Karnas v. Derwinski, 1 Vet. App. 
308 (1991); but see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) and VAOPGCPREC 7-03 (Nov. 19, 2003) ["Karnas" rule has since 
been eviscerated to a considerable degree by the Kuzma decision of 
the Federal Circuit, as interpreted by VA's General Counsel].

The revised rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination that are essentially identical to the rating 
schedule in effect prior to June 1999.  In addition, however, the 
revised rating schedule provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 4000 
Hertz is 55 decibels or more, which is for application in this 
case, as described below, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. §§ 4.85, 4.86 
(2003).

Factual background

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In a case such 
as this, however, where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the record shows that service connection for 
compensation purposes was first established for right hearing loss 
in 1945.  The veteran's 10 percent rating for his right ear 
hearing loss disability has been continuously in effect since 
April 1955.  As noted above, the veteran's present claim was filed 
in September 2001; in connection with this claim, the veteran was 
evaluated on VA audiological examination in April 2002.  He also 
was evaluated by a private audiologist in September 2001, the 
report of which he submitted with this claim.  Based on these exam 
results, service connection for the left ear was established and 
the veteran's disability is now rated as bilateral hearing loss.  
The audiometric test results of these two examinations will be 
further detailed below in the Board's analysis section of this 
decision.  The Board observes that no other recent medical 
evidence relevant to the veteran's bilateral hearing loss was 
filed in connection with this claim.

The veteran also offered testimony concerning the disabling nature 
of his hearing loss at his hearing before the undersigned in 
September 2003; in essence, he along with his wife and daughter 
testified to the everyday difficulties he encountered due to his 
hearing loss, to include problems with background noise, 
especially in connection with using the telephone.  He also 
testified that he needed to turn his head while driving to listen 
to his wife with his "good" left ear on account of his deafness in 
his right ear, and that he frequently read lips to better 
understand what someone was saying.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating for 
his service-connected bilateral hearing loss.  As indicated above, 
the resolution of this issue involves determining the level of 
hearing acuity in each ear.

As discussed above, the only pertinent evidence obtained in 
connection with the present appeal consists of the reports of a VA 
audiological examination conducted in April 2002 and the report of 
a private audio exam conducted in September 2001.  Hence, while 
there are prior-dated examination reports of record, given the 
strict, mechanical nature of determining the appropriate current 
rating for hearing loss under the Rating Schedule, 38 C.F.R. § 
4.85, only these two examinations are probative to the outcome of 
this increased rating claim.  Lendenmann and Francisco, both 
supra.

Furthermore, the Board observes that the September 2001 private 
audio exam has limited probative value to the outcome of this 
case.  Pursuant to 38 C.F.R. 4.85(a), an examination for hearing 
impairment for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  In addition, 
the examination must be conducted without benefit of hearing aids.  
From review of the single-page exam report conducted by a Dr. R. 
B., M.D., in September 2001, it is unclear whether this exam was 
conducted in accordance with the section 4.85(a) requirements.  
For example, there is a score of 30 given for the speech reception 
threshold for the left ear, but not for the right ear, and the 
examiner recorded a speech discrimination score for the left ear 
but not for the right, although there is no indication that the 
test was given under the Maryland CNC guidelines.  Admittedly, the 
examiner reported that the veteran had essentially no hearing in 
the right ear ("[right] ear no response"), which probably explains 
why these test results were not reported.

Nevertheless, the VA schedular criteria require such test scores 
for both ears for evaluating bilateral hearing loss, as was done 
on the April 2002 VA audiological examination.  For these reasons, 
the Board finds that the probative value of this private exam is 
negligible as not in compliance with section 4.85(a) of the 
regulations.  Accordingly, only the exam results taken from the 
April 2002 VA exam will be applied to determine the appropriate 
rating to be assigned.

The VA audiological examination conducted in April 2002 indicated 
that puretone thresholds for the 1000, 2000, 3000 and 4000 Hertz 
frequencies were the following for the right ear, respectively: 
90, 90, 95, and 105+, which produces an average puretone threshold 
of 95; and, for the left, 20, 20, 40 and 50, which produces an 
average puretone threshold of 33.  Word recognition scores taken 
at that time were zero percent for the right ear and 88 percent 
for the left ear.  Review of the summary report of this exam 
reflects that it was conducted in compliance with the 38 C.F.R. § 
4.85(a) requirements (VA audiologist conducted exam; CNC word test 
used, etc.).

The veteran's scores for the right ear require consideration for 
exceptional hearing loss under 38 C.F.R. § 4.86 (thresholds above 
55 decibels for each of the four Hertz frequencies); however, 
applying these values to the rating criteria results in a numeric 
designation of level XI (highest level of hearing loss) whether 
considered under the regular standards (Table VI) or for 
exceptional patterns of hearing loss (Table VIA).  Applying the 
values tested for the left ear in April 2002 results in a numeric 
designation of II under these same criteria.  Consequently, the 
results of the April 2002 VA audiology examination shows that 
application of the level of hearing impairment for VA purposes 
warrants no higher than a 10 percent rating.  That is, the 
combination of level II in the better (left) ear with level XI in 
the poorer (right) ear under Table VII of 38 C.F.R. § 4.85 results 
in a 10 percent rating.

The Board acknowledges that the 2002 VA examination report 
documents that the veteran has diminished hearing in both ears, 
with profound hearing loss in the right ear.  This is not in 
dispute; the currently assigned 10 percent rating is indicative of 
diminished hearing.  With respect to the assignment of an 
increased rating, the question which must be answered by the Board 
is whether the schedular criteria have been met.   The schedular 
criteria are specific, and as explained above the veteran's 
hearing loss is not of sufficient severity to warrant higher than 
a 10 percent rating.  Lendenmann, 3 Vet. App. at 349.  For these 
reasons, an increased rating above 10 percent cannot be assigned.

The Board notes that the veteran has testified to the problems he 
experiences with hearing loss, even with his hearing aids.  There 
is no reason whatsoever to doubt the veteran's testimony.  The 
Board wishes to make it clear, however, that under the Rating 
Schedule, the fact that a veteran's hearing is less than optimal 
or that a hearing loss has been diagnosed in certain frequencies 
does not translate into a higher disability rating.  Indeed, the 
Rating Schedule, which has been described above, makes it clear 
that monetary compensation may be awarded only when a veteran's 
hearing has degraded to a certain measurable level.  In this case, 
the level of disability that warrants a higher disability (20 
percent or more) rating has not been demonstrated by the 
application of the audiometric test results to the schedular 
criteria.

The Board finds further that to the extent the veteran believes he 
is entitled to a higher rating for his bilateral hearing loss, his 
contentions are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal and 
which does not support an award of a higher rating.  Consideration 
has been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, it is the Board's conclusion that the 
currently assigned disability rating for his bilateral hearing 
loss accurately reflects the level of impairment pursuant to the 
schedular criteria.

It should be again emphasized that the medical evidence of record 
cited above specifically outweighs the veteran's own views as to 
the etiology of his complaints and/or the extent of functional 
impairment caused by the hearing loss disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay assertions will not 
support a finding on questions requiring medical expertise or 
knowledge].

In summary, on review of the entire evidence of record, it is the 
Board's conclusion that a preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  Having 
found a preponderance of the evidence against the claim, it 
follows that the negative evidence is not in a state of equipoise 
with the positive evidence to provide a basis for an award.  The 
benefit sought on appeal is therefore denied.

Extraschedular rating

The RO concluded that an extrachedular evaluation was not 
warranted.  The Board has therefore considered whether the 
veteran's bilateral hearing loss disability warrants referral for 
extraschedular consideration.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996)

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which could be 
characterized as exceptional or unusual regarding the veteran's 
hearing loss.  The examination reports have been described above, 
and these contain no statement from any examiner that the 
veteran's hearing loss disability is in any way out of the 
ordinary clinically.  There also is no evidence of hospitalization 
for hearing loss, either in the recent or remote past.  With 
respect to a possible employment handicap, the veteran testified 
that he had been retired for many years (since 1980), and 
therefore, the Board finds no basis to conclude that any current 
employment handicap exists.  The fact that the veteran testified 
that he could have been promoted but for his hearing loss during 
his working years does not support a finding of exceptional 
disability; the record must show current and ongoing marked 
interference with employment, which is obviously not present.

The Board observes in passing that it has no reason to doubt that 
the veteran's hearing loss interferes with his daily activities, 
such as using the phone or hearing well out in public.  However, 
such interference is recognized in the currently assigned 10 
percent disability rating.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is recognition 
that one's capabilities are impaired].

In short, the Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, and 
the veteran has identified none.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the bilateral 
hearing loss disability.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



